Title: To Benjamin Franklin from Nicholas Cooke, 15 August 1775
From: Cooke, Nicholas
To: Franklin, Benjamin


Sir,
Providence August 15th. 1775
I think it my Duty inform you that on Friday Morning last as Benjamin Mumford who rides Post from Newport to New London was crossing the Ferry to Newport he was taken by Capt. Wallace of the Ship Rose who broke open the Mails sent some of the Letters ashore and kept the Remainder in Order to send them to Boston. He detained Mumford until Yesterday.

As the Mails will always be in the Power of the Ships of War so long as the Post continues to cross the Ferries to Newport which will not only render all Intelligence precarious but may be the Means of giving such Informations as may be very prejudicial to the common Cause I take the Liberty of recommending that the Mails be brought through Narragansett directly to this Town instead of being carried to Newport; and that they be returned the same Way.
Mr. Ward informs me that he delivered to you a Copy of the Act of Assembly establishing Post-Offices and Post-Riders in this Colony. In that Act Mr. Nathaniel Otis was appointed Post-Master for Newport; who hath removed to Middletown in Connecticut. The General Assembly have since appointed Mr. Solomon Southwick in his Room. I am with great Truth and Regard Sir Your most obedient and most humble Servant
Nichs. Cooke
B. Franklin
 
Notation: Lre to Benja. Franklin Esqr. Augt. 15th. 1775
